

 
Exhibit 10.1
 


EXECUTION COPY


 


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement is entered into and effective
this 15th day of November, 2010 (the “Effective Date”) between Clear Channel
Broadcasting, Inc. (the “Company”) and John Hogan (the “Employee”).
 
WHEREAS, the Company and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement, which
supersedes the prior employment agreement dated June 29, 2008;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1. TERM OF EMPLOYMENT. Company hereby agrees to employ Employee, and Employee
hereby agrees to be employed by Company, in accordance with the terms and
conditions of this Agreement, for the period commencing as of the Effective Date
and ending on December 31, 2013 (the “Employment Period” or
“Term”).  Thereafter, beginning on January 1, 2014, the Employment Period shall
be automatically extended from year to year unless either Company or Employee
gives written notice of non-renewal on or before October 1, 2013, or annually on
each October 1 thereafter, that the Employment Period shall not be
extended.  The term “Employment Period” shall refer to the Employment Period if
and as so extended. If this Agreement is extended pursuant to the foregoing
provisions, all terms and conditions of this Agreement shall remain the same;
provided, however, that the terms of this Agreement may be modified in
accordance with Section 18.
 
2. TITLE AND EXCLUSIVE SERVICES.
 
(A) TITLE AND DUTIES.  The Employee’s title is President and Chief Executive
Officer, Clear Channel Radio.  The Employee will perform job duties that are
usual and customary for this position, and will perform additional services and
duties that the Company may from time to time designate that are consistent with
the usual and customary duties of this position. The Employee will report to
either the Operating Committee of the Board of Directors of CC Media Holdings,
Inc. through Robert Pittman, Chairman, Media and Entertainment Platforms or the
Chief Executive Officer of Clear Channel Communications, Inc. or CC Media
Holdings, Inc. (the “CEO”).  Employee acknowledges receipt of the Company’s Code
of Business Conduct and Ethics and will review and abide by its terms.
 
(B) EXCLUSIVE SERVICES.  The Employee will devote his full working time and
efforts to the business and affairs of Clear Channel Radio; provided that with
advance notice to the Chairman of Clear Channel Media and Entertainment or CEO,
as applicable, Employee may participate in educational, welfare, social,
religious and civic organizations, so long as such activities do not interfere
or conflict with Employee’s satisfactory performance of his obligations
hereunder or conflict in any material way with the business of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 
3. COMPENSATION AND BENEFITS.
 
(A) BASE SALARY. Employee shall be paid an annual salary of One Million Dollars
($1,000,000.00) (“Base Salary”) and is eligible for annual salary increases
commensurate with Company policy.  All payments of base salary will be made in
installments according to the Company’s regular payroll practice, prorated
monthly or weekly where appropriate, and subject to any increases that are
determined to be appropriate by the Board or its Compensation Committee.
 
(B) PERFORMANCE BONUS. No later than March 15 of each calendar year following
that in which the Performance Bonus was earned during the Term, Employee will be
paid a performance bonus as set forth in the Performance Bonus Calculation
attached as “Exhibit A” to this Employment Agreement.
 
(C) EMPLOYMENT BENEFIT PLANS. The Employee will be entitled to participate in
all pension, profit sharing, and other retirement plans, all incentive
compensation plans, and all group health, hospitalization and disability or
other insurance plans, paid vacation, sick leave and other employee welfare
benefit plans in which other similarly situated employees of the Company may
participate as stated in the employee guide.
 
(D) EXPENSES. The Company will pay or reimburse the Employee for all normal and
reasonable travel and entertainment expenses incurred by the Employee in
connection with the Employee’s responsibilities to the Company upon submission
of proper vouchers in accordance with the Company’s expense reimbursement
policy.  The Company shall promptly reimburse Employee for the reasonable legal
fees incurred by Employee in connection with negotiating this Agreement.
 
(E) VACATION.  Employee is eligible for vacation days in accordance with the
Company’s policies as in effect from time to time, which shall provide for no
less than 20 days paid vacation per year.
 
4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of the
Employee’s employment with the Company, the Company will provide the Employee
with access to certain confidential information, trade secrets, and other
matters which are of a confidential or proprietary nature, including but not
limited to the Company’s customer lists, pricing information, production and
cost data, compensation and fee information, strategic business plans, budgets,
financial statements, and other information the Company treats as confidential
or proprietary (collectively the “Confidential Information”). The Company
provides on an ongoing basis such Confidential Information as the Company deems
necessary or desirable to aid the Employee in the performance of his duties. The
Employee understands and acknowledges that such Confidential Information is
confidential and proprietary, and agrees not to disclose such Confidential
Information to anyone outside the Company except to the extent that (i) the
Employee deems such disclosure or use reasonably necessary or appropriate in
connection with performing his duties on behalf of the Company; (ii) the
Employee is required by order of a court of competent jurisdiction (by subpoena
or similar process) to disclose or discuss any Confidential Information,
provided that in such case, the Employee shall promptly inform the Company of
such event, shall cooperate with the Company in attempting to obtain a
protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order; or (iii) such Confidential Information becomes generally
known to and available for use in the industries in which the Company does
business, other than as a result of any action or inaction by the Employee. The
Employee further agrees that he will not during employment and/or at any time
thereafter use such Confidential Information in competing, directly or
indirectly, with the Company. At such time as the Employee shall cease to be
employed by the Company, he will immediately turn over to the Company all
Confidential Information, including papers, documents, writings, electronically
stored information, other property, and all copies of them, provided to or
created by him during the course of his employment with the Company. This
nondisclosure covenant is binding on the Employee, as well as his heirs,
successors, and legal representatives, and will survive the termination of this
Agreement for any reason.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXECUTION COPY
 
 
5. NONHIRE OF COMPANY EMPLOYEES. To further preserve the rights of the Company
pursuant to the nondisclosure covenant discussed above, and for the
consideration promised by the Company under this Agreement, during the term of
the Employee’s employment with the Company and for a period of twelve months
thereafter, regardless of the reason for termination of employment, the Employee
will not, directly or indirectly, (i) hire any current or prospective employee
of the Company, or any subsidiary or affiliate of the Company (including,
without limitation, any current or prospective employee of the Company within
the 6-month period preceding the Employee’s last day of employment with the
Company or within the 12- month period of this covenant) who worked, works, or
has been offered employment by the Company; (ii) solicit or encourage any such
employee to terminate their employment with the Company, or any subsidiary or
affiliate of the Company; or (iii) solicit or encourage any such employee to
accept employment with any business, operation, corporation, partnership,
association, agency, or other person or entity with which the Employee may be
associated.
 
6. NON-COMPETITION. To further preserve the rights of the Company pursuant to
the nondisclosure covenant discussed above, and for the consideration promised
by the Company under this Agreement, during the Employee’s employment with the
Company and for a period of one year thereafter, regardless of the reason for
termination of employment, the Employee will not, directly or indirectly, as an
owner, director, principal, agent, officer, employee, partner, consultant,
servant, or otherwise, carry on, operate, manage, control, or become involved in
any manner with any business, operation, corporation, partnership, association,
agency, or other person or entity which is in the same business as the Company
in any location in which the Company, or any subsidiary or affiliate of the
Company, operates or has plans or has projected to operate during the Employee’s
employment with the Company, including any area within a 50- mile radius of any
such location. The foregoing shall not prohibit the Employee from owning up to
5.0% of the outstanding stock of any publicly held company. Notwithstanding the
foregoing, after the Employee’s employment with the Company has terminated, upon
receiving written permission by the Board, the Employee shall be permitted to
engage in such competing activities that would otherwise be prohibited by this
covenant if such activities are determined in the sole discretion of the Board
in good faith to be immaterial to the operations of the Company, or any
subsidiary or affiliate of the Company, in the location in question.
 
To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the term of the Employee’s employment with the
Company and for a period of one year thereafter, regardless of the reason for
termination of employment, the Employee will not, directly or indirectly, either
for himself or for any other business, operation, corporation, partnership,
association, agency, or other person or entity, call upon, compete for, solicit,
divert, or take away, or attempt to divert or take away current or prospective
customers (including, without limitation, any customer with whom the Company, or
any subsidiary or affiliate of the Company, (i) has an existing agreement or
business relationship; (ii) has had an agreement or business relationship within
the six-month period preceding the Employee’s last day of employment with the
Company; or (iii) has included as a prospect in its applicable pipeline) of the
Company, or any subsidiary or affiliate of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXECUTION COPY
 
 
The Company and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration, or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination shall have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The parties agree and acknowledge that the
breach of this noncompetition covenant will cause irreparable damage to the
Company, and upon breach of any provision of this noncompetition covenant, the
Company shall be entitled to injunctive relief, specific performance, or other
equitable relief; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages).
 
Should the Employee violate the provisions of this noncompetition covenant, then
in addition to all other rights and remedies available to the Company at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which the Employee began such violation until he permanently
ceases such violation.
 
Notwithstanding anything to the contrary in this Agreement, if the
noncompetition covenant is adjudged to be invalid or unenforceable, or if it is
substantially reduced in scope or geographic area, and if Employee then performs
services in any capacity in competition with the Company, then the Company shall
have no severance compensation obligations to Employee under Section 8 of this
Agreement.
 
7. TERMINATION. The Employee’s employment with the Company may be terminated
under the following circumstances:
 
(A) DEATH. The Employee’s employment with the Company shall terminate upon his
death.
 
(B) DISABILITY. The Company may terminate the Employee’s employment with the
Company if, as a result of the Employee’s incapacity due to physical or mental
illness, the Employee is unable to perform his duties under this Agreement on a
full-time basis for more than 180 days in any 12 month period, as determined by
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 
 
(C) TERMINATION BY THE COMPANY. The Company may terminate the Employee’s
employment without cause, subject to the severance obligations in Section 8(d).
The Company may also terminate his employment for Cause. A termination for Cause
must be for one or more of the following reasons: (i) conduct by the Employee
constituting a material act of willful misconduct in connection with the
performance of his duties, including, without limitation, violation of the
Company’s policy on sexual harassment, misappropriation of funds or property of
the Company or any of its affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes, or other willful
misconduct as determined in the sole reasonable discretion of the Company; (ii)
continued, willful and deliberate non-performance by the Employee of his duties
hereunder (other than by reason of the Employee’s physical or mental illness,
incapacity or disability) where such non-performance has continued for more than
10 days following written notice of such non­-performance; (iii) the Employee’s
refusal or failure to follow lawful directives where such refusal or failure has
continued for more than 30 days following written notice of such refusal or
failure; (iv) a criminal or civil conviction of the Employee, a plea of nolo
contendere by the Employee, or other conduct by the Employee that, as determined
in the sole reasonable discretion of the Board, has resulted in, or would result
in if he were retained in his position with the Company, material injury to the
reputation of the Company, including, without limitation, conviction of fraud,
theft, embezzlement, or a crime involving moral turpitude; (v) a material breach
by the Employee of any of the provisions of this Agreement; or (vi) a material
violation by the Employee of the Company’s employment policies.
 
(D) TERMINATION BY EMPLOYEE FOR GOOD CAUSE. Employee may terminate this
Agreement at any time for “Good Cause,” which is defined as one of the
following: (i) a repeated willful failure of Company to comply with a material
term of this Agreement after written notice by Employee specifying the alleged
failure; or (ii) a substantial and unusual change in Employee’s position,
material duties, responsibilities, or authority without an offer of additional
reasonable compensation as determined by Company in light of compensation levels
for similarly situated employees; or (iii) a substantial and unusual reduction
in Employee’s material duties, responsibilities or authority. If Employee elects
to terminate this Agreement for “Good Cause” as described above in this
paragraph, Employee must provide Company written notice within thirty (30) days
of the occurrence of “Good Cause,” after which Company shall have thirty (30)
days within which to cure. If in spite of Company’s efforts to cure, Employee
still elects to terminate this Agreement, he must do so within ten (10) days
after the end of the cure period.
 
(E) KEY MAN.  After the Effective Date hereof or upon the appointment of a
successor to Mark Mays who commences duties as Chief Executive Officer of Clear
Channel Communications, Inc. or CC Media Holdings, Inc., in either case,
Employee may terminate this Agreement, in writing, but in no event later than
180 days after each such circumstance occurs.
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 
 
8. COMPENSATION UPON TERMINATION.
 
(A) DEATH.  If the Employee’s employment with the Company terminates pursuant to
Section 7(A), the Company will, within 45 days of said termination, pay in a
lump sum amount to such person as the Employee shall designate in a notice filed
with the Company or, if no such person is designated, to the Employee’s estate,
the Employee’s accrued and unpaid base salary and prorated bonus, if any (See
Exhibit A), and any payments to which the Employee’s spouse, beneficiaries, or
estate may be entitled under any applicable employee benefit plan (according to
the terms of such plans and policies).
 
(B) DISABILITY.  If the Employee’s employment with the Company terminates
pursuant to Section 7(B), the Company will, within 45 days of said termination,
pay in a lump sum amount to the Employee his accrued and unpaid base salary and
prorated bonus, if any (See Exhibit A), and any payments to which he may be
entitled under any applicable employee benefit plan (according to the terms of
such plans and policies).  The prorated bonus, if any, shall be determined by
multiplying the Proration Factor (defined below) by the actual Performance Bonus
that would have been earned by Employee (i) had he remained employed until the
normal bonus payment date, (ii) had 100% of his bonus opportunity (See Exhibit
A), and (iii) based on the Company’ actual performance against such criteria as
of the end of the performance period. The Proration Factor shall be the number
of days in the calendar year prior to the termination date divided by 365.
 
(C) TERMINATION BY THE COMPANY FOR CAUSE.  If the Employee’s employment with the
Company is terminated by the Company for Cause pursuant to Section 7(C), the
Company will, within 45 days of said termination, pay in a lump sum amount to
the Employee his accrued and unpaid base salary and any payments to which he may
be entitled under any applicable employee benefit plan (according to the terms
of such plans and policies).
 
(D) NON-RENEWAL BY COMPANY; TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY
EMPLOYEE FOR GOOD CAUSE.  If the Employee’s employment with the Company is
terminated by the Company without Cause pursuant to Section 7(C) or if the
Company terminates Employee’s employment following its notice of non-renewal, in
each case the Employment Period (and Employee’s employment) shall end on a date
to be determined by Company, or if Employee’s employment with the Company is
terminated by Employee for Good Cause pursuant to Section 7(D), the Company
will, within 45 days of said termination, pay in a lump sum amount to the
Employee his accrued and unpaid base salary and any payments to which he may be
entitled under any applicable employee benefit plan (according to the terms of
such plans and policies).  In addition, commencing on the date of Employee’s
termination of employment the Company will pay to Employee, in periodic
installment payments twice per month over a period of three years in accordance
with ordinary payroll practices and deductions, an amount equal to three times
the average of Employee’s annualized base salary for the current and prior full
year of employment (the sum of such payments, the “Installment Amount”),
provided that such payments shall cease on, and Employee shall forfeit any right
to such payments payable after, the date that is sixty (60) days after the date
of Employee’s termination of employment (the “Payment Date”) if Employee has not
signed and returned a severance agreement and general release of claims in a
form and manner satisfactory to Company (such an agreement and release, the
“Release”) by the Payment Date or if the Release remains subject to revocation
on the Payment Date.  Further, if Employee signs the Release and the Release is
no longer subject to revocation, if applicable, on the Payment Date, then the
Company will (1) pay to Employee, on the Payment Date, a cash lump sum amount
equal to difference between (i) two times the sum of (x) the average of
Employee’s annualized base salary for the current and prior full year of
employment plus (y) 120% of the average of Employee’s annualized base salary for
the current and prior full year of employment less (ii) the Installment Amount
(such difference, the “Lump Sum Amount”), (2) pay to Employee, on the Payment
Date, an outplacement cash lump sum benefit equal to $20,000, (3) shall allow
Employee and his eligible dependents to participate in the Company’s health
benefit plans under which Employee and his dependents were covered under as of
the date of his termination of employment for a period of three years after the
date of the Employee’s termination of employment with the Company; provided that
Employee pays the then-current applicable monthly premium chargeable to an
individual who elects continuation coverage under COBRA for such health benefit
plans, which the amount of such premium paid by Employee shall be reimbursed to
him by the Company on a monthly basis, and (4) continue to provide Employee
access to secretarial services, at Company expense, for a period of six months
following such termination of employment.
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 
 
(E) KEY MAN. If the Employee terminates his employment with the Company pursuant
to Section 7(E), the Company will, within 45 days of said termination, pay in a
lump sum amount to the Employee his accrued and unpaid base salary and any
payments to which he may be entitled under any applicable employee benefit plan
(according to the terms of such plans and policies).  In addition, commencing on
the date of Employee’s termination of employment, the Company will pay to
Employee, in periodic installment payments twice per month over a period of
three years, in accordance with ordinary payroll practices and deductions, an
amount equal to three times the average of Employee’s annualized base salary for
the current and prior full year of employment, provided that such payments shall
cease on, and Employee shall forfeit any right to such payments payable after,
the Payment Date if Employee has not signed and returned the Release by the
Payment Date or if the Release remains subject to revocation on the Payment
Date.
 
(F) NON-RENEWAL BY EMPLOYEE. If Employee gives notice of non-renewal under
Section 1, employment shall end on a date to be determined by Company and the
Company will, within 45 days, pay in a lump sum amount to the Employee his
accrued and unpaid base salary and any payments to which he may be entitled
under any applicable employee benefit plan (according to the terms of such plans
and policies). In addition,  commencing on the date of Employee’s termination of
employment the Company will pay to Employee, in periodic installment payments
twice per month over a period of one year during the Employee’s one year
noncompete, in accordance with ordinary payroll practices and deductions, an
amount equal to Employee’s then current base salary, provided that such payments
shall cease on, and Employee shall forfeit any right to such payments payable
after, the Payment Date if Employee has not signed and returned the Release by
the Payment Date or if the Release remains subject to revocation on the Payment
Date.
 
(G) PRO-RATA BONUS. If Company terminates Employee without Cause or due to
non-renewal notice by Company, or if Employee terminates for Good Cause,
Employee shall be paid a pro-rata Performance Bonus no later than March 15 of
the calendar year following that in which the Performance Bonus would otherwise
have been earned during the term, It is expressly understood and agreed that the
pro-rata Performance Bonus will be paid only if such bonus would have otherwise
been earned if employment had not been terminated.
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 
 
(H) EFFECT OF COMPLIANCE WITH COMPENSATION UPON TERMINATION PROVISIONS. Upon
complying with Subparagraphs 8(a) through 8(e) above, as applicable, the Company
will have no further obligations to the Employee except as otherwise expressly
provided under this Agreement, provided that such compliance will not adversely
affect or alter the Employee’s rights under any employee benefit plan of the
Company in which the Employee has a vested interest, unless, otherwise provided
in such employee benefit plan or any agreement or other instrument attendant
thereto.
 
(I) NONQUALIFIED DEFERRED COMPENSATION.  To the extent that the payment of any
amount under this Section 8 (with the exception of the Installment Amount and
the installments payable under Sections 8(E) and 8(F)) constitutes “nonqualified
deferred compensation” for purposes of Section 409A (as defined in Section 17),
any such payment scheduled to occur during the first sixty (60) days following
termination of employment shall not be paid until the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto.  If Employee is deemed on the date
of termination to be a “specified employee” within the meaning of Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the “Code”), any
amounts to which Employee is entitled under this Section 8 that constitute
“non-qualified deferred compensation” under Code Section 409A and would
otherwise be payable prior to the earlier of (1) the 6-month anniversary of the
Employee’s date of termination and (2) the date of the Employee’s death (the
“Delay Period”) shall instead be paid in a lump sum immediately upon (and not
before) the expiration of the Delay Period to the extent required under Code
Section 409A.
 
9. PARTIES BENEFITED; ASSIGNMENTS. This Agreement shall be binding upon the
Employee, his heirs and his personal representative or representatives, and upon
the Company and its respective successors and assigns. Neither this Agreement
nor any rights or obligations hereunder may be assigned by the Employee, other
than by will or by the laws of descent and distribution.
 
10. NOTICES. Any notice provided for in this Agreement will be in writing and
will be deemed to have been given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid. If to
the Board or the Company, the notice will be sent to Chief Executive Officer,
Clear Channel Communications, Inc., 200 E. Basse Road, San Antonio, TX 78209 and
a copy of the notice will be sent to Chief Legal Officer, Clear Channel
Communications, Inc., 200 E. Basse Road, San Antonio, TX 78209. If to the
Employee, the notice will be sent to Employee’s last known address within the
Company’s records and a copy of the notice will be sent to Michael Hogan. Such
notices may alternatively be sent to such other address as any party may have
furnished to the other in writing in accordance with this Agreement, except that
notices of change of address shall be effective only upon receipt.
 
11. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas without giving effect to
any choice of law or conflict provisions or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas and the Employee hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
the State of Texas for any lawsuit arising from or relating to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 
 
12. DEFINITION OF COMPANY. As used in this Agreement, the term “Company” shall
include any of its present and future divisions, operating companies,
subsidiaries and affiliates.
 
13. LITIGATION AND REGULATORY COOPERATION. During and after the Employee’s
employment, the Employee shall reasonably cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Employee was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect the Employee or expose the Employee to an increased probability of civil
or criminal litigation. The Employee’s cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after the Employee’s
employment, the Employee also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Employee was employed by the Company. The
Company will pay the Employee on an hourly basis (to be derived from his base
salary) for requested litigation and regulatory cooperation that occurs after
his termination of employment, and reimburse the Employee for all costs and
expenses incurred in connection with his performance under this paragraph,
including, but not limited to, reasonable attorneys’ fees and costs.
 
14. INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES. The Company shall indemnify
the Employee to the fullest extent permitted by law, in effect at the time of
the subject actor omission, and shall advance to the Employee reasonable
attorneys’ fees and expenses as such fees and expenses are incurred (subject to
an undertaking from the Employee to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
the Employee was not entitled to the reimbursement of such fees and expenses),
and the Employee will be entitled to the protection of any insurance policies
that the Company may elect to maintain generally for the benefit of its
directors and officers against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of his being or having been a director, officer or
employee of the Company or any of its subsidiaries, or his serving or having
served any other enterprise as a director, officer or employee at the request of
the Company (other than any dispute, claim or controversy arising under or
relating to this Agreement). The Company covenants to maintain during the
Employee’s employment for the benefit of the Employee (in his capacity as an
officer of the Company) Directors and Officers Insurance providing benefits to
the Employee no less favorable, taken as a whole, than the benefits provided to
the other similarly situated employees of the Company by the Directors and
Officers Insurance maintained by the Company on the date hereof; provided,
however, that the Board may elect to terminate Directors and Officers Insurance
for all officers and directors, including the Employee, if the Board determines
in good faith that such insurance is not available or is available only at
unreasonable expense.
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 
 
15. ARBITRATION. The parties agree that any dispute, controversy or claim,
whether based on contract, tort, statute, discrimination, retaliation, or
otherwise, relating to, arising from or connected in any manner to this
Agreement, or to the alleged breach of this Agreement, or arising out of or
relating to Employee’s employment or termination of employment, shall, upon
timely written request of either party be submitted to and resolved by binding
arbitration. The arbitration shall be conducted in San Antonio, Texas. The
arbitration shall proceed in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration Association (“AAA”) in effect
at the time the claim or dispute arose, unless other rules are agreed upon
by-the parties. Unless otherwise agreed to by the parties in writing, the
arbitration shall be conducted by one arbitrator who is a member of the AAA and
who is selected pursuant to the methods set out in the National Rules for
Resolution of Employment Disputes of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement; to
enforce an arbitration award, and to vacate an arbitration award. However, in
actions seeking to vacate an award, the standard of review to be applied by said
court to the arbitrator’s findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury. The Company will pay the actual costs of arbitration
excluding attorney’s fees: Each party will pay its own attorneys fees and other
costs incurred by their respective attorneys. A breach or threat of breach of
this Agreement by either party to this Agreement shall give the non-breaching
party the right to seek a temporary restraining order and a preliminary or
permanent injunction in the appropriate court to enjoin the breaching party from
violating this Agreement in order to prevent immediate and irreparable harm to
the non-breaching party.
 
16. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE. The Employee represents and
warrants to the Company that he is under no contractual or other restriction
which is inconsistent with the execution of this Agreement, the performance of
his duties hereunder or the other rights of Company hereunder. The Employee also
represents and warrants to the Company that he is under no physical or mental
disability that would hinder the performance of his duties under this Agreement.
 
17. SECTION 409A COMPLIANCE.
 
(A) It is the intent of the Company and Employee that the payments and benefits
under this Agreement shall comply with, or be exempt from, Section 409A and
applicable regulations and guidance thereunder (collectively, “Section 409A”) of
the Code and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance with, or be exempt from, Section 409A.
 
(B) Notwithstanding anything herein to the contrary, a termination of the
Employment Period shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A (which, by
definition, includes a separation from any other entity that would be deemed a
single employer together with the Company for this purpose under Section 409A),
and for purposes of any such provision of this Agreement, references to a
“termination”, “termination of the Employment Period”, “termination of
employment” or similar terms shall mean “separation from service.”
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 
 
(C) To the extent any reimbursements or in-kind benefits under this Agreement
constitute “non-qualified deferred compensation” for purposes of Section 409A,
(i) all such expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.
 
(D) For purposes of Section 409A, Employee’s right to receive any installment
payment pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the Company’s sole discretion.
 
18. MISCELLANEOUS. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement supersedes any prior
written or oral agreements or understandings between the parties relating to the
subject matter hereof. No modification or amendment of this Agreement shall be
valid unless in writing and signed by or on behalf of the parties hereto. The
failure of a party to require performance of any provision of this Agreement
shall in no manner affect the right of such party at a later time to enforce any
provision of this Agreement. A waiver of the breach of any term or condition of
this Agreement shall not be deemed to constitute a waiver of any subsequent
breach of the same or any other term or condition. This Agreement is intended to
be performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations. If any provision of this
Agreement, or the application thereof to any person or circumstance, shall, for
any reason and to any extent, be held invalid or unenforceable, such invalidity
and unenforceability shall not affect the remaining provisions hereof or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The headings in this
Agreement are inserted for convenience of reference only and shall not be a part
of or control or affect the meaning of any provision hereof.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY

 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date set forth below:
 

             
JOHN HOGAN
 
 
DATE: November 18, 2010
 
By:
 
/s/  JOHN HOGAN
                         

 
CLEAR CHANNEL BROADCASTING, INC.
         
DATE: November 18, 2010
By:
/s/ MARK P. MAYS       Name: MARK P. MAYS       Title: CHIEF EXECUTIVE OFFICER
AND PRESIDENT          


 



Signature Page to Amended and Restated Employment Agreement between Clear
Channel Broadcasting, Inc. and John Hogan effective November 15, 2010
 
 

 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

 
EXHIBIT A - PERFORMANCE BONUS CALCULATION JOHN HOGAN
 


 
 

--------------------------------------------------------------------------------

 


 
EXECUTION COPY
 
 
Exhibit A - Performance Bonus
 
The Employee’s performance objectives will be established by the Board or its
Compensation Committee no later than the earlier of the date that is ninety (90)
days after the commencement of the performance period or the day prior to the
date on which twenty-five percent (25%) of the performance period has elapsed.
The performance period will be the calendar year or such other shorter or longer
period designated by the Committee during which performance will be measured in
order to determine the Employee’s entitlement to receive payment of a
Performance Bonus.
 
When setting the Employee’s performance objectives, the Committee shall specify
the level or levels of performance required to be attained with respect to each
objective in order that the Employee shall become entitled to receive payment of
a Performance Bonus. The aggregate Target Performance Bonus that may be earned
when all of the Employee’s performance objectives are achieved shall be not less
than 120% of Employee’s base salary (under Section 3(A)) for the calendar year
to which the bonus relates when the performance period is a calendar year. The
aggregate maximum Performance Bonus shall not exceed 200% of Employee’s base
salary (under Section 3(A)) for the calendar year to which the bonus relates
when the performance period is a calendar year.  The Target and maximum
Performance Bonus shall vary on a pro rata basis for performance periods shorter
or longer than a calendar year.
 
Performance objectives may be expressed in terms of any of the following
business criteria: revenue growth, earnings before interest, taxes, depreciation
and amortization (“EBITDA”), EBITDA growth, operating income before depreciation
and amortization and non- cash compensation expense (“OIBDAN”), OIBDAN growth,
funds from operations, funds from operations per share and per share growth,
cash available for distribution, cash available for distribution per share and
per share growth, operating income and operating income growth, net earnings,
earnings per share and per share growth, return on equity, return on assets,
share price performance on an absolute basis and relative to an index,
improvements in attainment of expense levels, improvements in ratings,
implementing or completion of critical projects, or improvement in cash-flow
(before or after tax). These objectives may be measured over a periodic, annual,
cumulative or average basis and may be established on a corporate-wide basis or
established with respect to one or more operating units, divisions,
subsidiaries, acquired businesses, minority investments, partnerships or joint
ventures.
 
 

--------------------------------------------------------------------------------
